      Case 2:20-cv-01550-KJM-AC Document 4 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY, ESQ. SR.,                        No. 2:20-cv-01550-KJM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    HERSHEY CHOCOLATE
      CORPORATION,
15
                          Defendant.
16

17

18           Plaintiff, who is proceeding in pro se, has filed an application to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, plaintiff resides in Pittsburgh, CA (Contra Costa County), and the substance

28   of his claim appears to be injury by the ingestion of Hershey’s chocolate. ECF No. 1 at 3. The
                                                          1
      Case 2:20-cv-01550-KJM-AC Document 4 Filed 08/21/20 Page 2 of 2

 1   residency of the defendant is not alleged. On August 5, 2020, the court issued an order to show
 2   cause why this case should not be transferred to the Northern District of California. ECF No. 3.
 3   Plaintiff did not respond. On the basis of the facts alleged in the complaint, the court finds that
 4   plaintiff’s claim should have been filed in the Northern District of California. In the interest of
 5   justice, a federal court may transfer a complaint filed in the wrong district to the correct district.
 6   See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 7          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the Northern
 8   District of California.
 9   DATED: August 20, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
